DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 December 2021 has been entered.
 
Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 27 October 2021.  Claims 1-6 are currently pending of which claim 1 is currently amended.  

Claim Rejections - 35 USC § 102
Acknowledgment is made to Applicant’s claim amendments received 27 October 2021.  The rejections to the claims presented under 35 USC 102 in the Office Action of 23 August 2021 have been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2009/0145108 to Koide et al. (Koide) in view of US Patent Application Publication No. 2018/0030603 to Beddoes et al. (Beddoes).
As to claim 1, Koide teaches an electrochemical reactor comprising a plurality of plate-shaped members (10) and a plurality of passages defined between the plurality of plate-shaped members (10), wherein each plate-shaped member (10) comprises a cell including an ion conducting solid electrolyte layer (24), an anode layer (20) arranged on a surface of the solid electrolyte layer (24) and a cathode layer (22) arranged on a surface of the solid electrolyte layer (24) at an opposite side to the surface at which the anode layer (20) is arranged (Paragraph 0013; Figure 1).  However, Koide fails to further teach that the passages are further defined by an outer circumferential wall and that the plate-shaped members are configured such that each passage is faced by an anode layer and a cathode layer of the plates.  
However, Beddoes also discusses electrochemical reactors with plate shaped electrodes forming flow passages and teaches that increased surface area for electrochemical reaction can be achieved in a straightforward, simple and robust manner via providing the plate-shaped members as radial members extending from a central axis to join with an inner surface of an outer cylindrical housing (Paragraph 0214-0219; Figures 22A-E). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Koide by forming the electrochemical reactor with an outer circumferential wall wherein the plate-shaped members of Koide are provided radially and joined to an inner surface of the outer circumferential wall in order to form the electrochemical reactor with increased surface area in a straightforward, simple and robust manner as taught by Beddoes.  Thus a formation wherein all of the plate-shaped members are joined to the inner surface of the outer circumferential wall such that each plate-shaped member faces another plate-shaped member at an angle with respect to each other such .  

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Koide in view of Foreign Patent Document No. SU 1793008 to Anufriev et al. (Anufriev).
As to claims 1-6, Koide teaches an electrochemical reactor comprising a plurality of plate-shaped members (10) and a plurality of passages defined between the plurality of plate-shaped members (10), wherein each plate-shaped member (10) comprises a cell including an ion conducting solid electrolyte layer (24), an anode layer (20) arranged on a surface of the solid electrolyte layer (24) and a cathode layer (22) arranged on a surface of the solid electrolyte layer (24) at an opposite side to the surface at which the anode layer (20) is arranged (Paragraph 0013; Figure 1).  However, Koide fails to further teach that the passages are further defined by an outer circumferential wall and that the plate-shaped members are configured such that each passage is faced by an anode layer and a cathode layer of the plates.  
However, Anufriev also discusses electrochemical reactions with plate shaped electrodes forming flow passages and teaches that the internal volume of the cell body is more effectively utilized, thus providing an efficient and compact design, via providing the plate-shaped members as radial members extending, as viewed in a cross section perpendicular to the flow passages, in two concentric portions, an inner portion (from central rod (6)) to a partition (hollow cylinder (7)), and an outer portion (from hollow cylinder (7)) to an outer cylindrical housing (1)), wherein even spacing between the plate-shaped members ensures more numerous outside plate-shaped members than inside plate-shaped members (Translation, Page 1, Paragraphs 2 and 3; Figure 2)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Koide by forming the electrochemical reactor with the plate-shaped members of Koide provided as radial members extending, as viewed in a cross section perpendicular to the flow passages, in two concentric portions, an inner portion and an outer portion, wherein even spacing between the plate-shaped members ensures more numerous outside plate-shaped members than inside plate-shaped members in order to form the electrochemical reactor with a configuration wherein the cell body is more effectively utilized thus providing an efficient and compact design as taught by Anufriev.  
Thus a formation wherein all of the plate-shaped members are joined to the inner surface of the outer circumferential wall such that each plate-shaped member faces another plate-shaped member at an angle with respect to each other such that each anode layer faces a cathode layer and such that each passage is defined by the plate-shaped members and the outer circumferential wall such that an anode layer and a cathode layer each face each passage.  

Response to Arguments
Applicant's arguments filed 20 December 2021 have been fully considered but they are not persuasive.
Applicants argue that neither Beddoes or Anufriev teach concentric configurations including electrolyte membranes and that it would not be a simple thing to modify electrolyte containing electrode plates to operate in a concentric fashion.  However, the Examiner maintains that one of skill in the art could achieve this configuration and would be motivated to do so, even if it resulted in a more complex assembly, in order to maximize the capacity of the electrochemical reactor as a whole as taught by Beddoes and Anufriev, something that the primary reference of Koide is clearly focused on (see for example Paragraph 0025).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CIEL P Contreras/Primary Examiner, Art Unit 1794